Citation Nr: 0112460	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-10 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151.  

2.  Entitlement to Dependent's Educational Assistance 
benefits under 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran served on active duty from August 1967 to 
September 1970 and from October 1970 to October 1976.  The 
veteran died in October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151 and determined that basic 
eligibility for Dependent's Educational Assistance benefits 
under 38 U.S.C.A. Chapter 35 was not established.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Initially, the appellant, ex-wife of the veteran, filed for 
service connection for the cause of the veteran's death in 
January 1996.  The RO denied the claim and notified the 
appellant in May 1996.  She did not appeal.  

In April and August 1999 she attempted to reopen the claim 
and both times was notified by the RO that new and material 
evidence had to be furnished.  In response to the RO, the 
appellant explained in September 1999 that she was now 
claiming compensation under 38 U.S.C.A. § 1151 due to medical 
treatment at the VA Medical Center in San Antonio, Texas, and 
she asked the RO to obtain records from that facility.  
Although a report of the veteran's terminal hospitalization 
was already of record, the complete hospital records were not 
obtained.  

In a rating decision in September 1999, the RO determined 
that the cause of death, reported on the death certificate 
(which appears incomplete) as asystole due to renal failure 
due to acute respiratory distress syndrome, was not due to 
additional disability resulting from VA hospitalization, or 
medical or surgical treatment.  The appellant was notified by 
letter in October 1999 and, thereafter, initiated this 
appeal.  

In her substantive appeal received in March 2000, the 
appellant wrote that the veteran was status post percutaneous 
transluminal coronary angioplasty (PTCA) times two, stating 
that that procedure can cause asystole, and that the veteran 
went into the hospital and never came out.  She further 
argued that if the procedure had not been performed the 
veteran would still be alive and that DIC benefits should be 
awarded to "me and my child" to include Chapter 35 benefits 
because the procedure performed by the VA killed the veteran.  
It should be noted that, despite the appellant's references 
to the veteran as her "husband," the record reflects that 
he was her former husband as they were divorced in 1994.  

The terminal hospital report of record indicates that the 
veteran was admitted on August 23, 1995 and remained 
hospitalized until his death in mid-October 1995.  The report 
notes that the veteran had a complicated cardiac history with 
multiple myocardial infarctions.  He had been admitted 
electively for cardiac catheterization and on September 13, 
he underwent four-vessel coronary artery bypass grafting.  
His condition was stable on the first postoperative day, but 
then his clinical course gradually deteriorated and 
eventually he expired.  It does not appear from the hospital 
records that he underwent a PTCA during the terminal 
hospitalization, but as previously noted the complete 
hospital records are not in the file.  The evidence in the 
file shows that the veteran had undergone a PTCA in 1990 
although the hospital is not identified and he underwent 
another in 1992 at a private hospital.  The evidence in the 
claims file also includes a discharge summary for 
hospitalization from November to December 1994 for ischemic 
heart disease, status post myocardial infarction in November 
1994 and it appears that the veteran was hospitalized in 
December 1994 at the VA Hospital in San Antonio for a 
Coumadin overdose.  

It should be noted that 38 U.S.C.A. § 1151, was recently 
amended by Congress to include a fault requirement.  Pub.L. 
104-21, Title IV, § 422(a); Sept. 26, 1996, 110 Stat. 2926. 
"Congress has amended section 1151 to reincorporate the fault 
requirement [and that statutory amendment is] applicable to 
all claims filed on or after October 7, 1997."  Boggs v. 
West, 11 Vet. App. 334, 343 (1998). (But see VAOGCPREC 40-97 
holding that the amended statute is applicable to all claims 
filed on or after October 1, 1997).  The appellant's claim 
for benefits under Section 1151 was filed in 1999 and falls 
under the revised law.  

As amended, 38 U.S.C.A. § 1151 now provides that compensation 
under chapters 11 and 13 of 38 U.S.C. "shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For the purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and -

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary [of the 
VA], either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was ---

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purpose under section 3115 of this title) 
as part of an approved rehabilitation program under chapter 
31 of this title."

In view of the above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should obtain the veteran's 
original VA medical records, to 
specifically include the complete 
terminal hospital records from August to 
October 1995 with such records as the 
nursing notes, progress notes, doctors 
orders, the records of any PCTA that may 
have been performed during the terminal 
hospitalization and the operation report 
and associated records for the September 
13, 1995 coronary by-pass surgery.  

3.  After the VA records are obtained and 
associated with the claims file, the ROP 
should review them to determine whether 
the veteran underwent PCTA during the 
terminal hospitalization.  If the 
terminal hospital records do not indicate 
that the veteran underwent PCTA during 
his final period of hospitalization, the 
RO so advise the appellant.  The 
appellant should be asked to identify or 
submit any medical records that she 
believes are relevant to her claim.  Any 
records identified should be obtained by 
the RO.  The RO should further advise the 
appellant that she should submit in 
writing any opinion of a doctor or other 
medical professional that the hospital 
care or medical or surgical treatment 
provided to the veteran at the San 
Antonio VAMC from August 1995 to October 
1995 caused his death and that the 
proximate cause was (a) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
hospital care, medical or surgical 
treatment; or (b) an event that was not 
reasonably foreseeable.  If the appellant 
continues to claim that a PTCA performed 
years prior to the veteran's death caused 
his death, the medical opinion should 
address whether this procedure did cause 
the veteran's death in 1995 and the 
proximate cause was (a) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
hospital care, medical or surgical 
treatment; or (b) an event that was not 
reasonably foreseeable.

4.  Thereafter, and in any event, the RO 
should refer the veteran's claims file 
and any additional medical records 
obtained, along with a separate copy of 
this remand, to a board certified 
cardiologist for an opinion.  If the 
physician finds that additional medical 
records are necessary to evaluate the 
case, he or she should notify the RO so 
that such records can be obtained and 
added to the claims file.  After 
reviewing the records, the physician 
should express an opinion as to (1) 
whether the veteran's death was not the 
result of his willful misconduct and was 
caused by hospital care or medical or 
surgical treatment furnished by VA, and 
(2) the proximate cause of the veteran's 
death was (a) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing the hospital care, 
medical or surgical treatment; or (b) an 
event that was not reasonably 
foreseeable.  The examiner may express 
any opinion in terms of likelihood (i.e., 
more likely, less likely, or equally 
likely as not).  A comprehensive report 
that addresses the aforementioned should 
be provided and associated with the 
claims folder.

5.  The RO should then review the report. 
If not responsive to the Board's 
instructions, it should be amended by the 
VA physician so that the case will not 
have to be remanded again.

6.  Thereafter, the RO should 
readjudicate this claim noting that the 
appellant is claiming that DIC benefits 
should be awarded to her and her children 
to include Chapter 35 benefits.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

